Citation Nr: 1527264	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to July 1994, from February 2004 to August 2004, and from January 2005 to December 2005 with periods of active duty for training (ACDUTRA) with the United States Marine Corps Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran appeared at a Travel Board hearing with the undersigned in August 2010.  A transcript is of record.

Subsequently, the appeal was remanded in April 2011 and January 2013 for further development.  In August 2013, the Board denied the issue of entitlement to service connection for a right knee disability, to include as secondary to a service-connected low back disability.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, based on a Joint Motion for Remand (JMR), the Court issued an Order remanding the case to the Board for compliance with the JMR.   

In response, the Board again remanded the claim in October 2014 for further development, to include scheduling the Veteran for an examination to assess the precise nature and etiology of his claimed right knee disability.  The case has been returned to the Board for further appellate review.  

As discussed in more detail below, the Board finds a remand is necessary for further development to ensure full compliance with the instructions outlined in the October 2014 decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its previous remand, the Board found that an additional medical examination was needed.  Specifically, the nature of the Veteran's right knee disability was unclear based on an April 2011 VA examination, and the rationale in the April 2013 VA examination failed to consider secondary service connection.  Although a new examination was provided in November 2014, the Board finds the nature of the Veteran's right knee disability remains unclear and that the opinion regarding secondary service connection is inadequate.

The examiner indicated that the Veteran has a well-established low back condition, including right leg sciatica and pyriformis syndrome involving the low back and right leg.  He stated that the Veteran "has pain in the right leg, including the knee, and this pain is felt to be due to the low back condition, and not a separate knee joint condition."  Therefore, the report is unclear as to whether the examiner is simply re-asserting the Veteran's own contention -that his knee pain is due to his back condition -or whether there is even a separate knee disability at all.  The examiner notes that the current VA problem list is silent regarding a knee condition and that current x-rays reveal no arthritic changes. Yet, the examination report provides a diagnosis of a knee strain.  

Moreover, the examiner failed to address whether the Veteran's current knee disability was aggravated by his service-connected low back disability.  The October 2014 Remand specifically requests an opinion as to whether the Veteran's right knee disability is etiologically related to or aggravated by (worsened by) his service-connected low back disability. 

For this reason, in effort to comply with the October 2014 remand instructions, the Board remands the claim on appeal again for the November 2014 VA examiner (or a suitable substitute) to provide an addendum opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the November 2014 examiner (or suitable substitute) review the claims file and offer an addendum opinion that:
* Clarifies the diagnosis of the Veteran's right knee disability (See 2014 examination report stating pain in the right leg and knee due to the back condition, but not a separate knee condition, versus diagnosis of knee strain), and
* If a right knee condition is diagnosed, addresses whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was caused or aggravated by his service-connected low back disability.   

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




